                                                                                                                                   FILED
                                                                                                                      3/18/2019 2:39 PM
                  Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                        Page 1 of 20      PageID 10      Carla Cannon
                                                                                                                Hale County District Clerk
                                                                                                                 By:                     .

                                                         B42649-1903
                                            CAUSE NO. __________________________

             BETHEL BAPTIST CHURCH INC.,                            §                IN THE DISTRICT COURT
             PLAINVIEW, TEXAS                                       §
                                                                    §
                              Plaintiff                             §
                                                                    §                HALE COUNTY, TEXAS
             v.                                                     §
                                                                    §
                                                                    §               242nd
                                                                    §                ______ JUDICIAL DISTRICT
             CHURCH MUTUAL INSURANCE
             COMPANY                                                §

                                Defendant
             ______________________________________________________________________________

                        PLAINTIFF BETHEL BAPTIST CHURCH INC. PLAINVIEW, TEXAS’
                                          ORIGINAL PETITION


             TO THE HONORABLE JUDGE OF SAID COURT:

                      COMES NOW,            Bethel Baptist Church Inc., Plainview, Texas, (hereinafter referred to as

             “Plaintiff”), complaining of Church Mutual Insurance Company, (hereinafter referred to as “Defendant”) and

             for cause of action would respectfully show unto this Honorable Court and Jury as follows:

                                                DISCOVERY CONTROL PLAN

             1. Plaintiff intends for discovery to be conducted under Level 3 of Texas Rule of Civil Procedure 190.4 and

                  affirmatively pleads that this suit is not governed by the expedited-actions process of Texas Rule of Civil
                  Procedure 169 because Plaintiff seeks monetary relief of over $100,000.00.

                                                               PARTIES

             2. Plaintiff is an individual residing in Hale County, Texas.

             3. Church Mutual Insurance Company is a foreign insurance company engaging in the business of insurance
                  in the State of Texas. Defendant may be served with process by serving its registered agent of service,
             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                               Page | 1

                                                                                                        EXHIBIT B-01
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 2 of 20 PageID 11


                 Corporation Service Company, located at the following address: 211 East 7th Street, Suite 620, Austin, TX

                 78701-3218.

                                                          JURISDICTION

             4. The Court has jurisdiction over this cause of action because the amount in controversy is within the

                 jurisdictional limits of the Court.

             5. The Court has jurisdiction over Defendant Church Mutual Insurance Company because Defendant is a

                 foreign insurance company that engages in the business of insurance in the State of Texas and Plaintiff’s

                 causes of action arise out of Defendant’s business activities in the State of Texas. Specifically, Church

                 Mutual Insurance Company sought out and marketed for insurance in Texas and has “purposefully

                 availed” itself of the privilege of conducting activities in Texas. Kelly v. General Interior Constr., Inc.,

                 301 S.W.3d 653, 660-61 (Tex. 2010).

                                                                VENUE

             6. Venue is proper in Hale County, Texas, because the Property is situated in Hale County, Texas. TEX.
                 CIV. PRAC. & REM. CODE § 15.032.

                                                                FACTS

             7. Plaintiff purchased a policy from Defendant Church Mutual Insurance Company, (hereinafter referred to

                 as “the Policy”), which was in effect at the time of loss.

             8. The Policy was purchased to insure Plaintiff’s property, (hereinafter referred to as “the Property”), which

                 is located at 1700 N Interstate 27, Plainview, Texas 79072.

             9. Defendant Church Mutual Insurance Company and/or its agent sold the Policy insuring the Property to
                 Plaintiff.
             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                               Page | 2

                                                                                                       EXHIBIT B-02
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 3 of 20 PageID 12


             10. Plaintiff is a “consumer” as defined under the Texas Deceptive Trade Practices Act (“DTPA”) because it

                 is an individual who sought or acquired by purchase or lease, goods or services, for commercial, personal
                 or household use.

             11. On or about June 12, 2017, Plaintiff experienced a severe weather-related event which caused substantial

                 damage to the Property and surrounding homes and businesses in the area. The Property’s damage
                 constitutes a covered loss under the Policy issued by Defendant Church Mutual Insurance Company.

             12. Defendant performed an unreasonable and insufficient investigation of the claim. Defendant failed to

                 document all the damage to the property caused by the storm in question. Although damage was covered

                 under the policy, Defendant wrongly excluded the damage to the property, including damage to the roof.

                 Defendant wrongly under-scoped the damage to the property and did not give the full allowance to restore

                 the property to its pre-loss conditions. Defendant wrongly concluded the damage to the roof to be only

                 cosmetic although the damage compromised the integrity of the roof.

             13. Defendant Church Mutual Insurance Company wrongfully underpaid Plaintiff’s claim and refused to issue

                 a full and fair payment for the covered loss as was rightfully owed under the Policy.
             14. Defendant made numerous errors in estimating the value of Plaintiff’s claim, as exhibited by its assigned

                 adjuster’s method of investigation and estimation of Plaintiff’s loss, all of which were designed to

                 intentionally minimize and underpay the loss incurred by Plaintiff. Defendant’s assigned adjuster failed

                 to fully quantify Plaintiff’s covered losses, thus demonstrating that Defendant’s assigned adjuster did not

                 conduct a thorough investigation of Plaintiff’s claim and/or intentionally adjusted Plaintiff’s claim

                 improperly.

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                              Page | 3

                                                                                                         EXHIBIT B-03
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                          Page 4 of 20 PageID 13


             15. Specifically, Defendant, independently and through its assigned adjuster, intentionally and knowingly

                 conducted a substandard investigation of the Property. This is evidenced by Defendant’s assigned
                 adjuster’s estimate, which failed to include all necessary items Plaintiff is entitled to under the Policy to

                 place the Property in a pre-loss condition. These necessary items are covered and required under the

                 International Building Code and/or International Residential Code, as adopted by the State of Texas in
                 2001.

             16. Defendant’s estimate did not allow for adequate funds to cover the cost of repairs and therefore grossly

                 undervalued all of the damages sustained to the Property. As a result of Defendant’s conduct, Plaintiff’s

                 claim was intentionally and knowingly underpaid.

             17. Defendant’s assigned adjuster acted as an authorized agent of Defendant Church Mutual Insurance

                 Company. Defendant’s assigned adjuster acted within the course and scope of their authority as authorized

                 by Defendant Church Mutual Insurance Company. Plaintiff relied on Defendant and Defendant’s assigned

                 adjuster to properly adjust the claim regarding the Property and to be issued payment to fix such damage,

                 which did not happen and has not been rectified to date.
             18. Defendant Church Mutual Insurance Company failed to perform its contractual duties to adequately

                 compensate Plaintiff under the terms of the Policy. Specifically, Defendant refused to pay the full

                 proceeds owed under the Policy. Due demand was made by Plaintiff for proceeds to be in an amount

                 sufficient to cover the damaged Property.

             19. Defendant and/or Defendant’s assigned agent sold the Policy to Plaintiff, making various statements and

                 representations to Plaintiff that the Property would be covered. Relying on the promises and

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                                Page | 4

                                                                                                        EXHIBIT B-04
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 5 of 20 PageID 14


                 representations made by Defendant and/or Defendant’s assigned agent, Plaintiff filed a claim under the

                 Policy with the belief that the Property would be covered after a severe weather event such as the one that
                 damaged the Property.

             20. All conditions precedent to recovery under the Policy had, and have, been carried out and accomplished

                 by Plaintiff.
             21. As a result of Defendant’s wrongful acts and omissions, Plaintiff was forced to retain the professional

                 services of McClenny Moseley & Associates, PLLC, who is representing Plaintiff with respect to these

                 causes of action.

                                                              AGENCY

             22. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

                 paragraphs.

             23. All acts by Defendant Church Mutual Insurance Company were undertaken and completed by its officers,

                 agents, servants, employees, and/or representatives. All such acts were either done with the full

                 authorization or ratification of Defendant Church Mutual Insurance Company and/or were completed in

                 its normal and routine course and scope of employment.

             24. Defendant and Defendant’s assigned adjuster’s conduct constitutes multiple violations of the Texas

                 Insurance Code, Unfair Settlement Practices. TEX. INS. CODE § 541.060(a). All violations under this

                 subsection are made actionable by TEX. INS. CODE § 541.151.
             25. Defendant is liable for the unfair and deceptive acts of its assigned adjuster because he/she meets the

                 definition of a “person” as defined by the Texas Insurance Code. The term “person” is defined as “any

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                              Page | 5

                                                                                                       EXHIBIT B-05
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                           Page 6 of 20 PageID 15


                 individual, corporation, association, partnership, reciprocal or inter insurance exchange, Lloyds plan,

                 fraternal benefit society, or other legal entity engaged in the business of insurance, including an agent,
                 broker, adjuster or life and health insurance counselor.” TEX. INS. CODE §541.002(2) (emphasis added);

                 see also Liberty Mutual Ins. Co. v. Garrison Contractors, Inc. 966 S.W.2d 482, 484 (Tex. 1998) (holding
                 an insurance company employee to be a person for the purpose of bringing a cause of action against them
                 under the Texas Insurance Code and subjecting them to individual liability).

                                                    BREACH OF CONTRACT

             26. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

                 paragraphs.

             27. Defendant Church Mutual Insurance Company’s conduct constitutes a breach of the insurance contract

                 made between Defendant Church Mutual Insurance Company and Plaintiff. According to the Policy,

                 which Plaintiff purchased, Defendant Church Mutual Insurance Company had the absolute duty to

                 investigate Plaintiff’s damages, and pay Plaintiff policy benefits for the claims made due to the extensive

                 storm-related damages.

             28. As a result of the storm-related event, Plaintiff suffered extreme weather related damages. Despite

                 objective evidence of weather related damages provided by Plaintiff and its representatives, Defendant

                 Church Mutual Insurance Company breached its contractual obligations under the Policy by failing to pay

                 Plaintiff cost related benefits to properly repair the Property, as well as for related losses associated with
                 the subject loss event. As a result of this breach, Plaintiff has suffered additional actual and consequential

                 damages.

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                                 Page | 6

                                                                                                         EXHIBIT B-06
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                           Page 7 of 20 PageID 16


                        VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

             29. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing

                 paragraphs.

             30. Defendant and/or its assigned adjuster engaged in false, misleading, or deceptive acts or practices that
                 constitute violations of the Texas Deceptive Trade Practices Act (“DTPA”), which is codified in the Texas

                 Business and Commerce Code (“TEX. BUS. & COM. CODE”), including but not limited to:

                               A. Using or employing an act or practice in violation of the Texas Insurance Code (§

                                   17.50(a)(4));

                               B. Unreasonably delaying the investigation, adjustment, settlement offer and prompt

                                   resolution of Plaintiff’s claim (TEX. INS. CODE § 541.060(a)(2)-(5));

                               C. Failure to properly investigate Plaintiff’s claim (§ 541.060(7)); and/or

                               D. Hiring and relying upon a biased adjuster, in this case Defendant’s assigned adjuster, to

                                   obtain a favorable, results-oriented report, and to assist Defendant in severely
                                   underpaying and/or denying Plaintiff’s damage claim (TEX. BUS. & COM. CODE §

                                   17.46(31)).

             31. As described in this Original Petition, Defendant Church Mutual Insurance Company represented to

                 Plaintiff that its Policy and Church Mutual Insurance Company’s adjusting and investigative services had

                 characteristics or benefits that it actually did not have, which gives Plaintiff the right to recover proceeds.

                 TEX. BUS. & COM. CODE § 17.46(b)(5).



             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                                 Page | 7

                                                                                                          EXHIBIT B-07
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 8 of 20 PageID 17


             32. As described in this Original Petition, Defendant Church Mutual Insurance Company represented to

                 Plaintiff that its Policy and Church Mutual Insurance Company’s adjusting and investigative services were
                 of a particular standard, quality, or grade when they were of another, which stands in violation of § 17.46

                 (b)(7).

             33. By Defendant Church Mutual Insurance Company representing that they would pay the entire amount
                 needed by Plaintiff to repair the damages caused by the weather-related event and then not doing so,

                 Defendant has violated §§ 17.46 (b)(5), (7), (12).

             34. Defendant Church Mutual Insurance Company has breached an express warranty that the damage caused

                 by the storm-related event would be covered under Policy. This breach entitles Plaintiff to recover under

                 §§ 17.46 (b) (12), (20); 17.50 (a)(2).

             35. Defendant Church Mutual Insurance Company’s actions, as described herein, are unconscionable in that

                 Defendant took advantage of Plaintiff’s lack of knowledge, ability, and experience to a grossly unfair

                 degree. Therefore, Defendant’s unconscionable conduct gives Plaintiff the right to relief under §

                 17.50(a)(3).
             36. Defendant Church Mutual Insurance Company’s conduct, acts, omissions, and failures, as described in

                 this Original Petition, are unfair practices in the business of insurance and are in violation of § 17.50

                 (a)(4).

             37. Plaintiff is a consumer, as defined under the DTPA, and relied upon these false, misleading, and/or

                 deceptive acts and/or practices, made by Defendant Church Mutual Insurance Company, to its detriment.

                 As a direct and proximate result of Defendant’s collective acts and conduct, Plaintiff has been damaged

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                              Page | 8

                                                                                                       EXHIBIT B-08
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 9 of 20 PageID 18


                 in an amount in excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues.

                 All of the aforementioned acts, omissions, and failures of Defendant are a producing cause of Plaintiff’s
                 damages which are described in this Original Petition.

             38. Because Defendant’s collective actions and conduct were committed knowingly and intentionally, in

                 addition to all damages described herein, Plaintiff is entitled to recover mental anguish damages and
                 additional penalty damages, in an amount not to exceed three times such actual damages. § 17.50(b)(1).

             39. As a result of Defendant’s unconscionable, misleading, and deceptive actions and conduct, Plaintiff has

                 been forced to retain the legal services of the undersigned attorneys to protect and pursue these claims on

                 its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and necessary attorney’s

                 fees as permitted under § 17.50(d), as well as any other such damages to which Plaintiff may show itself

                 to be justly entitled by law and in equity.

                                    VIOLATIONS OF THE TEXAS INSURANCE CODE

             40. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the foregoing

                 paragraphs.

             41. Defendant and/or its assigned adjuster’s actions constitute violations of the Texas Insurance Code (“TEX.

                 INS. CODE”), Chapters 541 and 542, including but not limited to:

                               A. Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the coverage

                                   at issue (TEX. INS. CODE § 541.060(a)(1));




             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                              Page | 9

                                                                                                       EXHIBIT B-09
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                          Page 10 of 20 PageID 19


                              B. Failing to attempt, in good faith, to effectuate a prompt, fair and equitable settlement of

                                  a claim with respect to which the insurer’s liability has become reasonably clear (§
                                  541.060(a)(2)(A));

                              C. Refusing, to pay a claim without conducting a reasonable investigation with respect to

                                  the claim (§ 541.060(a)(7));
                              D. Forcing Plaintiffs to file suit to recover amounts due under the policy by refusing to pay

                                  all benefits due (§ 542.003(b)(5));

                              E. Engaging in false, misleading, and deceptive acts or practices under the DTPA

                                  (§541.151(2));

                              F. Failing to pay a valid claim after receiving all reasonably requested and required items

                                  from the insured. (§ 542.058(a)).

             42. By its acts, omissions, failures and conduct, Defendant Church Mutual Insurance Company has engaged

                 in unfair and deceptive acts and practices in the business of insurance. Plaintiff, the insured and

                 beneficiary, has a valid claim as a result of its detrimental reliance upon Defendant Church Mutual
                 Insurance Company’s unfair or deceptive acts or practices. § 541.151(2).

             43. Defendant’s aforementioned conduct compelled Plaintiff to initiate this lawsuit to recover amounts due

                 under the Policy, by offering substantially less than the amount ultimately recovered. Defendant refused

                 to offer more than the grossly undervalued estimates prepared by Defendant Church Mutual Insurance

                 Company and/or Defendant’s assigned adjuster, despite knowing the actual damages were much greater

                 than what was offered. Defendant’s continued refusal to offer compelled Plaintiff to file suit. § 542.003(5).

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                              Page | 10

                                                                                                        EXHIBIT B-10
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 11 of 20 PageID 20


             44. Since a violation of the Texas Insurance Code is a direct violation of the DTPA, and because Defendant

                 Church Mutual Insurance Company’s actions and conduct were committed knowingly and intentionally,
                 Plaintiff is entitled to recover, in addition to all damages described herein, mental anguish damages and

                 additional penalty damages, in an amount not to exceed three times the amount of actual damages, for

                 Defendant having knowingly, intentionally and/or negligently committed said actions and conduct. §
                 541.152.

             45. As a result of Defendant Church Mutual Insurance Company’s unfair and deceptive actions and conduct,

                 Plaintiff has been forced to retain the legal services of the undersigned attorneys to protect and pursue

                 these claims on its behalf. Accordingly, Plaintiff also seeks to recover its costs and reasonable and

                 necessary attorney’s fees as permitted under TEX. BUS. & COM. CODE § 17.50(d) or TEX. INS. CODE

                 § 541.152 and any other such damages to which Plaintiff may show itself justly entitled by law and in

                 equity.

                                         BREACH OF THE COMMON LAW DUTY
                                           OF GOOD FAITH & FAIR DEALING

             46. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing paragraphs.

             47. From and after the time Plaintiff’s claim was presented to Defendant Church Mutual Insurance Company,

                 the liability of Defendant to pay the full claim in accordance with the terms of the Policy was more than

                 reasonably clear. However, Defendant has refused to pay Plaintiff in full, despite there being no basis

                 whatsoever on which a reasonable insurance company would have relied on to deny full payment.

                 Defendant’s conduct constitutes a breach of the common law duty of good faith and fair dealing. See Viles
                 v. Security National Ins. Co., 788 S.W.2d 556, 567 (Tex. 1990) (holding that an insurer has a duty to its
             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                            Page | 11

                                                                                                      EXHIBIT B-11
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                           Page 12 of 20 PageID 21


                 insureds to “investigate claims thoroughly and in good faith” and an insurer can only deny a claim after a

                 thorough investigation shows that there is a reasonable basis to deny that claim).
             48. For the breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory

                 damages, including all forms of loss resulting from Defendant’s breach of the duty, such additional costs,

                 economic hardship, losses due to nonpayment of the amount owed to Plaintiff, and/or exemplary damages
                 for emotional distress.

                                                            KNOWLEDGE

             49. Each of the acts described above, together and singularly, were done “knowingly” and “intentionally,” as

                 the terms are used in the Texas Insurance Code, and were a producing cause of Plaintiff’s damages

                 described herein.

                                                               DAMAGES

             50. Plaintiff will show that all of the aforementioned acts, taken together or singularly, constitute the

                 producing causes of the damages sustained by Plaintiff.
             51. For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff’s bargain, which is the amount

                 of Plaintiff’s claim, together with attorney’s fees.

             52. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled to

                 actual damages, which include the loss of the benefit that should have been paid pursuant to the Policy,

                 court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

                 times Plaintiff’s actual damages. TEX. INS. CODE § 541.152.



             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                                Page | 12

                                                                                                          EXHIBIT B-12
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 13 of 20 PageID 22


             53. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is entitled to the

                 amount of Plaintiff’s claim, interest on the claim at the rate of eighteen (18) percent per year, together
                 with attorney’s fees. § 542.060.

             54. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to compensatory

                 damages, including all forms of loss resulting from the insurer’s breach of duty, such as additional costs,
                 economic hardship, losses due to nonpayment of the amount the insurer owed, and/or exemplary damages

                 for emotional distress.

             55. For the prosecution and collection of this claim, Plaintiff has been compelled to engage the services of the

                 law firm whose name is subscribed to this pleading. Therefore, Plaintiff is entitled to recover a sum for

                 the reasonable and necessary services of Plaintiff’s attorneys in the preparation and trial of this action,

                 including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

             56. Defendant’s acts have been the producing and/or proximate cause of damage to Plaintiff, and Plaintiff

                 seeks an amount in excess of the minimum jurisdictional limits of this Court.

             57. More specifically, Plaintiff seeks monetary relief, including damages of any kind, penalties, costs,
                 expenses, pre-judgment interest, and attorney’s fees, (in excess of $200,000.00 but less than

                 $1,000,000.00/ in excess of $1,000,000.00).

                                           ADDITIONAL DAMAGES & PENALTIES

             58. Defendant’s conduct was committed knowingly and intentionally. Accordingly, Defendant is liable for
                 additional damages under the DTPA, TEX. BUS. & COM. CODE § 17.50(b)(1), as well as all operative



             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                              Page | 13

                                                                                                       EXHIBIT B-13
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 14 of 20 PageID 23


                 provisions of the Texas Insurance Code. Plaintiff is clearly entitled to the 18% damages allowed under

                 TEX. INS. CODE § 542.060.

                                                       ATTORNEY’S FEES

             59. In addition, Plaintiff is entitled to all reasonable and necessary attorney’s fees pursuant to the Texas

                 Insurance Code, DTPA, and TEX. CIV. PRAC. & REM. CODE §§ 38.001-.005.

                                                     COMPEL MEDIATION

             60. Pursuant to TEX. INS. CODE § 541.161 and TEX. BUS. & COM. CODE § 17.5051, Plaintiff requests

                 that Defendant be made to mediate no later than the 30th day of the signed order, following the 90th day

                 after the date for which this pleading for relief is served upon Defendant.

                                                          JURY DEMAND

             61. Plaintiff demands a jury trial, consisting of citizens residing in Hale County, Texas, and tenders the

                 appropriate fee with this Original Petition.

                                                            DISCOVERY

             62. Texas Rule of Civil Procedure 47 has been met in this petition. As such, Plaintiff requests that Defendant

                 respond to the Requests for Disclosure, Requests for Production and Interrogatories contained herein:

                                               I. REQUESTS FOR DISCLOSURE

                 1. Pursuant to the Texas Rules of Civil Procedure, Plaintiff request that Defendant Church Mutual

                     Insurance Company, disclose all information and/or material as required by Rule 194.2, paragraphs

                     (a) through (l), and to do so within 50 days of this request.

                                              II. REQUESTS FOR PRODUCTION



             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                            Page | 14

                                                                                                      EXHIBIT B-14
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                             Page 15 of 20 PageID 24


                 1. Please produce Church Mutual Insurance Company’s complete claim files from the home, regional

                     and local offices, as well as third party adjusters/adjusting firms regarding the subject claim, including
                     copies of the file jackets, “field” files and notes, and drafts of documents contained in the file for the

                     premises relating to or arising out of Plaintiff’s underlying claim.

                 2. Please produce the underwriting files referring or relating in any way to the policy at issue in this
                     action, including the file folders in which the underwriting documents are kept and drafts of all

                     documents in the file.

                 3. Please produce a certified copy of the insurance policy pertaining to the claim made subject of this

                     lawsuit, including all underwriting files and insurance applications sent on behalf of Plaintiff in its

                     attempt to secure insurance on the Property, which is the subject of this suit.

                 4. Please produce the electronic diary, including the electronic and paper notes made by Church Mutual

                     Insurance Company’s claims personnel, contractors, and third party adjusters/adjusting firms relating

                     to the Plaintiff’s claim.

                 5. Please produce all emails and other forms of communication by and between all parties in this matter
                     relating to the underlying event, claim or the Property, which is the subject of this suit.

                 6. Please produce the adjusting reports, estimates and appraisals prepared concerning Plaintiff’s

                     underlying claim.

                 7. Please produce the field notes, measurements and file maintained by the adjuster(s) and engineers

                     who physically inspected the Property, which is the subject of this suit.



             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                               Page | 15

                                                                                                         EXHIBIT B-15
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                            Page 16 of 20 PageID 25


                 8. Please produce the emails, instant messages and internal correspondence pertaining to Plaintiff’s

                     underlying claim.
                 9. Please produce the videotapes, photographs and recordings of Plaintiff or Plaintiff’s home, regardless

                     of whether Church Mutual Insurance Company intends to offer these items into evidence at trial.

                 10. Please produce all communications, correspondence, documents and emails between any and all
                     assigned adjusters and/or agents and the Plaintiff, not limited to physical or audio recordings of all

                     conversations between Plaintiff and any and all assigned adjusters and/or agents.

                 11. Please produce all audio recordings or transcripts of conversations, calls, text, email or any other data

                     sent to and from Plaintiff by any and all assigned adjusters and/or agents after their letter of

                     representation sent by counsel.

                 12. Please provide copies of all marketing material sent on behalf of Church Mutual Insurance Company

                     and/or its agents after the date of loss of the Property, which is the subject of this suit.

                 13. Please provide all correspondence between Church Mutual Insurance Company and its assigned

                     adjuster, and all correspondence between Church Mutual Insurance Company and its assigned agents,
                     after the date of loss of the Property, which is the subject of this suit.

                                                     III. INTERROGATORIES

                 1. Please identify any person Church Mutual Insurance Company expects to call to testify at the time of

                     trial.
                 2. Please identify the persons involved in the investigation and handling of Plaintiff’s claim for insurance

                     benefits arising from damage relating to the underlying event, claim or the Property, which is the

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                               Page | 16

                                                                                                           EXHIBIT B-16
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                           Page 17 of 20 PageID 26


                      subject of this suit, and include a brief description of the involvement of each person identified, their

                      employer, and the date(s) of such involvement.
                 3. If Church Mutual Insurance Company or Church Mutual Insurance Company’s representatives

                      performed any investigative steps in addition to what is reflected in the claims file, please generally

                      describe those investigative steps conducted by Church Mutual Insurance Company or any of Church
                      Mutual Insurance Company’s representatives with respect to the facts surrounding the circumstances

                      of the subject loss. Identify the persons involved in each step.

                 4. Please identify by date, author, and result the estimates, appraisals, engineering, mold and other

                      reports generated as a result of Church Mutual Insurance Company’s investigation.

                 5. Please state the following concerning notice of claim and timing of payment:

                      a.      The date and manner in which Church Mutual Insurance Company received notice of the

             claim;

                      b.      The date and manner in which Church Mutual Insurance Company acknowledged receipt of

             the claim;
                      c.      The date and manner in which Church Mutual Insurance Company commenced investigation

             of the claim;

                      d.      The date and manner in which Church Mutual Insurance Company requested from the

                              claimant all items, statements, and forms that Church Mutual Insurance Company reasonably

                              believed, at the time, would be required from the claimant pursuant to the investigation; and



             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                               Page | 17

                                                                                                         EXHIBIT B-17
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                          Page 18 of 20 PageID 27


                     e.      The date and manner in which Church Mutual Insurance Company notified the claimant in

                             writing of the acceptance or rejection of the claim.
                 6. Please identify by date, amount and reason, the insurance proceeds payments made by Defendant, or

                     on Defendant’s behalf, to the Plaintiff.

                 7. Has Plaintiff’s claim for insurance benefits been rejected or denied? If so, state the reasons for
                     rejecting/denying the claim.

                 8. When was the date Church Mutual Insurance Company anticipated litigation?

                 9. Have any documents (including those maintained electronically) relating to the investigation or

                     handling of Plaintiff’s claim for insurance benefits been destroyed or disposed of? If so, please

                     identify what, when and why the document was destroyed, and describe Church Mutual Insurance

                     Company’s document retention policy.

                 10. Does Church Mutual Insurance Company contend that the insured’s premises were damaged by

                     storm-related events and/or any excluded peril? If so, state the general factual basis for this

                     contention.
                 11. Does Church Mutual Insurance Company contend that any act or omission by the Plaintiff voided,

                     nullified, waived or breached the insurance policy in any way? If so, state the general factual basis for

                     this contention.

                 12. Does Church Mutual Insurance Company contend that the Plaintiff failed to satisfy any condition

                     precedent or covenant of the Policy in any way? If so, state the general factual basis for this

                     contention.

             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                              Page | 18

                                                                                                        EXHIBIT B-18
Copy from re:SearchTX
                Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                           Page 19 of 20 PageID 28


                 13. How is the performance of the adjuster(s) involved in handling Plaintiff’s claim evaluated? State

                     what performance measures are used and describe Church Mutual Insurance Company’s bonus or
                     incentive plan for adjusters.

                                                             CONCLUSION

             63. Plaintiff prays that judgment be entered against Defendant Church Mutual Insurance Company and that

                 Plaintiff be awarded all of its actual damages, consequential damages, prejudgment interest, additional

                 statutory damages, post judgment interest, reasonable and necessary attorney’s fees, court costs and for

                 all such other relief, general or specific, in law or in equity, whether pled or un-pled within this Original

                 Petition.

                                                                PRAYER

                     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief to which it

             is due as a result of the acts of Defendant Church Mutual Insurance Company, and for all such other relief to

             which Plaintiff may be justly and rightfully entitled. In addition, Plaintiff requests the award of treble damages
             under the Texas Insurance Code, attorney’s fees for the trial and any appeal of this lawsuit, for all costs of

             Court on its behalf expended, for pre-judgment and post-judgment interest as allowed by law, and for any

             other and further relief, either at law or in equity, to which Plaintiff may show itself to be justly entitled.




             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                                  Page | 19

                                                                                                           EXHIBIT B-19
Copy from re:SearchTX
               Case 5:19-cv-00071-C Document 1-2 Filed 04/15/19                         Page 20 of 20 PageID 29


                                                              Respectfully submitted,

                                                              s/ Sean Patterson
                                                              McCLENNY MOSELEY & ASSOCIATES, PLLC
                                                              James M. McClenny
                                                              State Bar No. 24091857
                                                              J. Zachary Moseley
                                                              State Bar No. 24092863
                                                              Sean Patterson
                                                              State Bar No. 24073546
                                                              411 N. Sam Houston Parkway E., Suite 200
                                                              Houston, Texas 77060
                                                              Principal Office No. 713-334-6121
                                                              Facsimile: 713-322-5953
                                                              James@mma-pllc.com
                                                              Zach@mma-pllc.com
                                                              Sean@mma-pllc.com
                                                              Attorneys for Plaintiff




             _____________________________________________________________________________________________
             Plaintiff Bethel Baptist Church Inc. Plainview, Texas’ Original Petition                    Page | 20

                                                                                                  EXHIBIT B-20
Copy from re:SearchTX
